(Por la Corte, a propuesta del
Juez Asociado Sr. Córdova Dá-vila.)
Por cuanto, el recurso de apelación contra la sentencia dictada en este caso fué interpuesto en 18 de noviembre de 1933 y en 24 del mismo mes la parte demandante apelada solicitó la desestimación 'del mismo por ser enteramente frívolo y por haberse interpuesto con .el sólo propósito de dilatar los procedimientos y evitar que el de-mandante cobre lo que legítimamente se le debe;
Por cuanto, los apelantes, por conducto de su abogado, se opo-nen a la moción de desestimación y entre otras cosas alegan que uno de los errores en que ha de basarse la apelación es la falta de juris-dicción de la corte inferior para dictar sentencia, por ser el empla-zamiento totalmente nulo;
Por cuanto, no se ha elevado a este Tribunal el emplazamiento original ni copia del mismo para que esta Corte pueda estar en con-diciones de resolver si hay méritos o no en el supuesto vicio de nu-lidad que le atribuyen los apelantes;
Por tanto, no ha lugar a la moción solicitando que se desestime el referido recurso.
Los siguientes casos se desestimaron por haber estipulado las par-tes, o haberse allanado el apelante, a la desestimación solicitada:
Nos. 6103 y 6189.